MANDATE

THE STATE OF TEXAS

TO THE 111TH JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 17, 2015, the cause upon appeal to revise
or reverse your judgment between

In the Interest of M.A.H.T., J.H.T., J.R.T.H., J.I.T.V., B.Z.T.V., Minor Children, Appellant

V.



No. 04-15-00249-CV and Tr. Ct. No. 2013-CVL-002007-D2

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion issued this date, this appeal is
DISMISSED for lack of jurisdiction. It is ORDERED that no costs shall be
assessed against appellant because she qualifies as an indigent under Tex. R.
App. P. 20.1.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 26, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-15-00249-CV

           In the Interest of M.A.H.T., J.H.T., J.R.T.H., J.I.T.V., B.Z.T.V., Minor Children

                                                    v.



     (NO. 2013-CVL-002007-D2 IN 111TH JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
REPORTER'S RECORD                  $902.48   NOT PAID      PENDING PAYMENT
REPORTER'S RECORD                  $158.18   PAID          PENDING BILLING AND PAYMENT FROM WEBB
                                                           COUNTY


     Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: $902.48


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 26, 2015.

                                                         KEITH E. HOTTLE, CLERK



                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853